                  Case 4:20-mc-80214-DMR Document 12 Filed 02/15/21 Page 1 of 1



    1   ROBERT E. ALLEN (SBN 166589)
        rallen@glaserweil.com
    2   LAWRENCE M. HADLEY (SBN 157728)
        lhadley@glaserweil.com
    3   THOMAS P. BURKE JR. (SBN 288261)
        tburke@glaserweil.com
    4   GLASER WEIL FINK HOWARD
          AVCHEN & SHAPIRO LLP
    5   10250 Constellation Boulevard, 19th Floor
        Los Angeles, California 90067
    6   Telephone: (310) 553-3000
        Facsimile: (310) 556-2920
    7
        Attorneys for Petitioner
    8   Bayside Advisory LLC
    9
                                          UNITED STATES DISTRICT COURT
   10
                                       NORTHERN DISTRICT OF CALIFORNIA
   11
                                               SAN FRANCISCO DIVISION
   12
                                                                CASE NO.: 4:20-mc-80214-DMR
   13

   14                                                           PETITIONER BAYSIDE ADVISORY’S
        IN RE DMCA § 512(h)                                     DISCLOSURE OF NON-PARTY
   15   SUBPOENA TO TWITTER, INC.                               INTERESTED ENTITIES OR PERSONS
                                                                PURSUANT TO L.R. 3-15.
   16

   17

   18

   19

   20           Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the named

   21   parties, there is no such interest to report.

   22

   23    DATED: February 12, 2021                         GLASER WEIL FINK HOWARD
                                                           AVCHEN & SHAPIRO LLP
   24

   25
                                                          By: /s/ Robert E. Allen
                                                               ROBERT E. ALLEN
   26
                                                               Attorneys for Petitioner
                                                               Bayside Advisory LLC
   27

   28



BAYSIDE ADVISORY LLC’S DISCLOSURE OF INTERESTED PARTIES                                    CASE NO.: 4:20-mc-80214-DMR
